DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/862,587 filed on 4/30/2020.
Claims 1-19 have been examined and are pending in this application.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 10/31/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711043197.7 application as required by 37 CFR 1.55.

Claim Objections
Claims 6 and 15 objected to because of the following informalities:
Regarding Claims 6 and 15; claims 6 and 15 recites the acronym SSID without spelling out in full at its first occurrent. The examiner notes for better clarity the acronym SSID should be spelled out with its first occurrence.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7, 9-12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umesawa et al. (US 2005/0094637 A1) in view of Zhou et al. (US 2016/0261601 A1).

Regarding Claim 1;
Umesawa discloses a method for ... access authentication, comprising: 
rejecting, by a, ...device, a connection request sent by a terminal device and recording a connection event until a preset condition is satisfied ([0155] - The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this and [0172]);
 parsing from one or more recorded connection events of the terminal device to derive authentication information of the terminal device ([0162]-[0163] - The connection establishment table 1010 holds server names for discriminating server computers 1 that perform authentication, in relation to respective combinations of port numbers needed for authentication. As previously explained, each authentication port number in the table is commonly used as secret information between a certain client computer 2 and each server computer 1. The determination table 1110 holds a combination of port numbers necessary for identifying a client computer 2 when it is connected to a certain server computer 1. Each authentication port number is commonly used as secret information between client computers 2 and the server computer 1. In this table example, a common combination of authentication port numbers is used for all client computers 2 and [0173]); and 
authenticating the terminal device by using the authentication information ([0155] - The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this and [0167] and [0169]).
Umesawa fails to explicitly disclose a method for wireless access authentication comprising: 
rejecting, by a wireless routing device, a connection request sent by a terminal device...
However, in an analogous art, Zhou teaches [concepts of] a method for wireless access authentication comprising (Zhou, [0043]): 
rejecting, by a wireless routing device, a connection request sent by a terminal device... (Zhou, [0043]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of use of a wireless access authentication comprising and a wireless routing device the secondary reference(s) for the device of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding 4;
Umesawa and Zhou disclose the method to Claim 1.
Umesawa further discloses wherein the step of rejecting, by the ... device, the connection request sent by the terminal device and recording a connection event until a preset condition is satisfied, comprising: determining, by the ... device, whether the terminal device sending the connection request has passed authentication ([0115] - A monitor 140 monitors whether each entry in the connection control table 1200 satisfies the conditions for establishing a connection. The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this); if no, rejecting the connection request sent by the terminal device and recording a connection event until a preset condition is satisfied ([0115] - A monitor 140 monitors whether each entry in the connection control table 1200 satisfies the conditions for establishing a connection. The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this);
	Zhou further teaches the wireless authentication device.  
	Similar rationale and motivation is noted for the combination of Zhou to Umesawa and Zhou as per Claim 1, above.

Regarding 5;
Umesawa and Zhou disclose the method to Claim 1.
Umesawa further discloses wherein the preset condition comprising: a connection request sent by the terminal device is not received when a preset time period is passed ([0207] - A description will be given of a case where identification is performed, using authentication port numbers and providing a time limit to access the numbers and [0217] - Referring to both the connection control table 1230 and determination table 1130, the server computer 1 confirms whether the time measured by the timer does not exceed the time limit of identification (step S3080). If the measured time exceeds the time limit, the connection request packet is rejected and the entry of the client computer 2 is deleted from the connection control table 1230 (step S3030)); or the connection request sent by the terminal device has been rejected for a preset number of times.

Regarding 7;
Umesawa and Zhou disclose the method to Claim 1.
Umesawa and Zhou fails to explicitly disclose, i.e., more specifically [Umesawa in the second embodiment] wherein the step of parsing from one or more recorded connection events of the terminal device to derive the authentication information comprising: parsing the one or more recorded connection events of the terminal device into a code string according to a preset rule.
However, Umesawa in the third embodiment teaches wherein the step of parsing from one or more recorded connection events of the terminal device to derive the authentication information comprising: parsing the one or more recorded connection events of the terminal device into a code string according to a preset rule (Umesawa, [0258] - A monitor 3400 monitors whether the number of divisional authentication information items and restoration information items, held in each entry (discriminated by authentication session identifying information) in the connection control table 12000, reaches a predetermined value that enables authentication information to be restored. If the number reaches the predetermined value, a common key is acquired from a key table 13000, and authentication is performed based on the information arranged in the connection control table 12000. Specifically, divisional authentication information is restored to authentication information based on the restoration information. Subsequently, a message authenticator B is generated, using the same hash function as used in the client computer 2, based on the data rnd randomly generated and transmitted together with a connection request packet by the client computer 2, and the common key acquired from the key table 13000. After that, it is confirmed whether the generated message authenticator B is identical to the message authenticator A contained in the connection request packet from the client computer 2.and [0271] - Subsequently, the message authenticator A is divided (step S5040). At this time, the message authenticator A is divided into portions of a size with which each divisional message authenticator and order information for restoring each divisional message authenticator can be stored in the sequence number field. Then, a plurality of SYN packets to be transmitted to the server computer 1 are generated so that they can store respective data items formed of all divisional message authenticators A and their order information. These data items are stored into the sequence number fields of the generated packets, and the thus-obtained packets are all transmitted (step S5050). If the server computer 1 identifies each connection requester using a key number, the key number may be transmitted as part of the authentication information. The order information is necessary to arrange the connection request packets in order in a transmission path or in a transmission or reception queue. The way of determination of the order depends upon the entire size of the authentication information or the size of the message authenticator A contained therein).  As constructed restoring is a form a code string according to a preset rule.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Umesawa to the authentication of Umesawa and Zhou to include wherein the step of parsing from one or more recorded connection events of the terminal device to derive the authentication information comprising: parsing the one or more recorded connection events of the terminal device into a code string according to a preset rule
One would have been motivated to combine the teachings of Umesawa to Umesawa and Zhou to do so as it provides / allows modifications will radially occur to those skilled in the art, thus providing reliability connecting to a device... in response to an access request (Umesawa, [0003] and [0280])

Regarding 9;
Umesawa and Zhou disclose the method to Claim 7.
Umesawa further teaches wherein the step of authenticating the terminal device by using the authentication information comprising: determining whether a parsed code string matches with a preset code string; and if yes, authentication is passed, otherwise authentication fails (Umesawa,[0258]-[0259] - Subsequently, a message authenticator B is generated, using the same hash function as used in the client computer 2, based on the data rnd randomly generated and transmitted together with a connection request packet by the client computer 2, and the common key acquired from the key table 13000. After that, it is confirmed whether the generated message authenticator B is identical to the message authenticator A contained in the connection request packet from the client computer 2. If they are identical to each other, the monitor 3400 informs a connection request acknowledgement packet generator 3500 of this. If, on the other hand, they are not identical, the packet identifications of the connection request packets included in the authentication session are determined with reference to the connection control table 12000, thereby deleting all the connection request packets from a packet storage 3700 and also deleting the entry from the connection control table 12000).
	Similar rationale and motivation is noted for the combination of Umesawa to Umesawa and Zhou as per Claim 1, above.

Regarding 10;
Umesawa and Zhou disclose the method to Claim 7.
Umesawa further teaches wherein the preset code string comprising: a preset code string obtained from a network device by the wireless routing device or a built-in code string of the wireless routing device (Umesawa,[0258]-[0259] - Subsequently, a message authenticator B is generated, using the same hash function as used in the client computer 2, based on the data rnd randomly generated and transmitted together with a connection request packet by the client computer 2, and the common key acquired from the key table 13000. After that, it is confirmed whether the generated message authenticator B is identical to the message authenticator A contained in the connection request packet from the client computer 2. If they are identical to each other, the monitor 3400 informs a connection request acknowledgement packet generator 3500 of this. If, on the other hand, they are not identical, the packet identifications of the connection request packets included in the authentication session are determined with reference to the connection control table 12000, thereby deleting all the connection request packets from a packet storage 3700 and also deleting the entry from the connection control table 12000).

Regarding 11;
Umesawa and Zhou disclose the method to Claim 1.
Umesawa further teaches, wherein the method further comprising: returning the authentication result to the terminal device ([0117]-[0118] – SYN-ACK).
Regarding Claim 12;
Umesawa discloses a method for ... access authentication, comprising: 
sending a connection request to a ... device for multiple times according to a preset rule, so that the wireless routing device rejects the connection request, records a connection event until a preset condition is satisfied (([0155] - The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this [0162]-[0163] - The connection establishment table 1010 holds server names for discriminating server computers 1 that perform authentication, in relation to respective combinations of port numbers needed for authentication. As previously explained, each authentication port number in the table is commonly used as secret information between a certain client computer 2 and each server computer 1. The determination table 1110 holds a combination of port numbers necessary for identifying a client computer 2 when it is connected to a certain server computer 1. Each authentication port number is commonly used as secret information between client computers 2 and the server computer 1. In this table example, a common combination of authentication port numbers is used for all client computers 2 and [0172]-[0173];, and authenticating a terminal device by using authentication information of the terminal device parsed from connection events ([0155] - The conditions mean that the access pattern information for each client computer 2 arranged in the determination table 1100 is completely satisfied. If the conditions for establishing a connection are satisfied, the monitor 140 informs a connection request acknowledgement packet generator 150 of this and [0167] and [0169]); and 
sending an additional connection request to the wireless routing device ([0119] - If, on the other hand, a SYN+ACK packet corresponding to at least one of the SYN packets is received from the server computer 1, the client computer 2 transmits an acknowledgement packet (ACK packet) to the server computer 1 (step C108). As a result, a connection is established between the client computer 2 and server computer 1).
Umesawa fails to explicitly disclose a method for wireless access authentication comprising: 
sending, a connection request to a wireless routing device...
However, in an analogous art, Zhou teaches [concepts of] a method for wireless access authentication comprising (Zhou, [0043]): 
sending, a connection request to a wireless routing device...(Zhou, [0043]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of use of a wireless access authentication comprising and a wireless routing device the secondary reference(s) for the device of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding 16;
Umesawa and Zhou disclose the method to Claim 12.
Umesawa further discloses wherein the step of sending an additional connection request to the wireless routing device comprising: sending an additional connection request to the wireless routing device when a preset time period is passed after completing sending of a connection request to the wireless routing device for multiple times; or sending an additional connection request to the wireless routing device after information indicating that authentication is passed is returned by the wireless routing device is obtained ([0117]-[0118] – SYN-ACK).

Regarding Claim(s) 19; claim(s) 19 is/are directed to a/an device associated with the method claimed in claim(s) 1.  Claim(s) 19 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.



Claim 2, 3, 6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umesawa et al. (US 2005/0094637 A1) in view of Zhou et al. (US 2016/0261601 A1) and further in view of Adrangi (US 2017/0289159 A1).

Regarding 2;
Umesawa and Zhou disclose the method to Claim 1.
Umesawa further discloses wherein the connection request is sent for a ... identifier of the ... device ([0162] – Port Numbers).
	Umesawa and Zhou fails to explicitly disclose wherein the connection request is sent for a first device identifier of the wireless routing device.
However, in an analogous art, Adrangi teaches wherein the connection request is sent for a first device identifier of the wireless routing device (Adrangi, [0024] – open SSID).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Adrangi to the routing device of Umesawa and Zhou to include wherein the connection request is sent for a first device identifier of the wireless routing device.
One would have been motivated to combine the teachings of Adrangi to Umesawa and Zhou to do so as it provides / allows support security for free Wi-Fi and sponsor connectivity for paid Wi-Fi (Adrangi, [0001]).




Regarding 3;
Umesawa and Zhou and Adrangi disclose the method to Claim 2.
Adrangi further teaches wherein the method further comprising: if a connection request for a second device identifier of the wireless routing device sent by a terminal device that has passed authentication is received, permitting the terminal device that has passed authentication to access the second device identifier. (Adrangi, [0024]-[0028]  – Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).

Regarding 6;
Umesawa and Zhou and Adrangi disclose the method to Claim 2.
Adrangi further teaches wherein the method further comprising: if a connection request for a second device identifier of the wireless routing device sent by a terminal device that has passed authentication is received, permitting the terminal device that has passed authentication to access the second device identifier. (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).  As constructed opening an hidden SSID reads on concepts of an “open SSID” for the second device identifier.

Regarding 13;
Umesawa and Zhou disclose the method to Claim 12.
Umesawa further discloses wherein the step of sending a connection request to the wireless routing device for multiple times according to a preset rule comprising: sending a connection request for a... identifier of the device for multiple times according to the preset rule ([0162]-[0163] - The connection establishment table 1010 holds server names for discriminating server computers 1 that perform authentication, in relation to respective combinations of port numbers needed for authentication. As previously explained, each authentication port number in the table is commonly used as secret information between a certain client computer 2 and each server computer 1. The determination table 1110 holds a combination of port numbers necessary for identifying a client computer 2 when it is connected to a certain server computer 1. Each authentication port number is commonly used as secret information between client computers 2 and the server computer 1. In this table example, a common combination of authentication port numbers is used for all client computers 2 and [0173]);
Umesawa and Zhou sending a connection request for a first device identifier of the wireless routing device.
However, in an analogous art, Adrangi teaches sending a connection request for a first device identifier of the wireless routing device (Adrangi, [0024] – open SSID).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Adrangi to the routing device of Umesawa and Zhou to include sending a connection request for a first device identifier of the wireless routing device
One would have been motivated to combine the teachings of Adrangi to Umesawa and Zhou to do so as it provides / allows support security for free Wi-Fi and sponsor connectivity for paid Wi-Fi (Adrangi, [0001]).

Regarding 14;
Umesawa and Zhou and Adrangi disclose the method to Claim 13.
Umesawa further discloses wherein the step of sending a connection request to the ... device one more time comprising: sending a connection request for a second ... identifier of the ... device ([0162] – Port Numbers).
Adrangi further teaches concepts of a first device identifier and a second device identifier (Adrangi, [0024]-[0028]  – open SSID... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).  As constructed an open SSID and a opened Hidden SSID represent first/second device identifiers.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of use of a different device identifiers as noted in the secondary reference(s) for the port numbers the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding 15;
Umesawa and Zhou and Adrangi disclose the method to Claim 14.
Adrangi further teaches wherein an SSID in the first device identifier is a hidden SSID and an SSID in the second device identifier is an open SSID; or an SSID in the first device identifier is an open SSID and an SSID in the second device identifier is an open SSID (Adrangi, [0024]-[0028]  – Using examples disclosed herein, a Wi-Fi AP advertises an open SSID to Wi-Fi enabled devices (e.g., client devices). When a client device connects to the Wi-Fi AP via the open SSID, a firewall of the Wi-Fi AP only allows the device to connect to one or more database proprietors and/or an EPID verifier server... Once the Wi-Fi AP authenticates the client device, the firewall of the Wi-Fi AP allows the client device total access to the Internet. In some examples, the Wi-Fi AP may open a hidden SSID with full and secure access to a network using a PMK based on a random access token. The PMK is random and not known by any other user, thereby preserving confidentiality. In such examples, the client device may connect to Wi-Fi AP via the hidden SSID using the PMK.).  As constructed opening an hidden SSID reads on concepts of an “open SSID” for the second device identifier.

Claim 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umesawa et al. (US 2005/0094637 A1) in view of Zhou et al. (US 2016/0261601 A1) and further in view of Colak (US 2006/0251182 A1).

Regarding 8;
Umesawa and Zhou disclose the method to Claim 7.
Umesawa teaches receiving a connection request... ([0155]).
Umesawa and Zhou fails to explicitly disclose ... representing by a binary code 1 and waiting for a preset time interval is represented by a binary code 0.
However, in an analogous art, Colak teaches concepts of a binary code ... representing by a binary code 1 and waiting for a preset time interval is represented by a binary code 0 (FIG. 3).  As constructed 31 Would be represented by 0-1-0-1 as preset time intervals t1-t.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Colak to the string of Umesawa and Zhou to include ... representing by a binary code 1 and waiting for a preset time interval is represented by a binary code
One would have been motivated to combine the teachings of Colak to Umesawa and Zhou to do so as it provides / allows where data signals can be received by other (i.e. non-target) receivers, but the data can nevertheless only be understood by the target receiver at the target location, without the necessity of coding the data (Colak, [0007]).



Regarding 17;
Umesawa and Zhou disclose the method to Claim 12.
Umesawa teaches [concepts of] wherein the preset rule comprising: sending a connection request to the wireless routing device for multiple times according to a connection request sending mechanism indicated by a preset code string, wherein ... the preset code string indicates sending a connection request and ... waiting for a preset time interval ([0140] - Actually, however, variations exist in delay during communication. In light of this, it is necessary to impart a certain time width to the time interval held in the group identification table 120, compared to the time interval for transmission. As in the first example, different time intervals may be set for different connection requesters, or a common time interval may be set for each group]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Umesawa to the authentication of Umesawa and Zhou to include wherein the step of parsing from one or more recorded connection events of the terminal device to derive the authentication information comprising: parsing the one or more recorded connection events of the terminal device into a code string according to a preset rule
One would have been motivated to combine the teachings of Umesawa to Umesawa and Zhou to do so as it provides / allows modifications will radially occur to those skilled in the art, thus providing reliability connecting to a device... in response to an access request (Umesawa, [0003] and [0280])
Umesawa and Zhou fails to explicitly disclose wherein 1 in the preset code string indicates sending a connection request and 0 indicates waiting for a preset time interval.
However, in an analogous art, Colak teaches wherein 1 in the preset code string indicates sending a connection request and 0 indicates waiting for a preset time interval. (FIG. 3).  As constructed 31 Would be represented by 0-1-0-1 as preset time intervals t1-t.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Colak to the string of Umesawa and Zhou to include ... wherein 1 in the preset code string indicates sending a connection request and 0 indicates waiting for a preset time interval.
One would have been motivated to combine the teachings of Colak to Umesawa and Zhou to do so as it provides / allows where data signals can be received by other (i.e. non-target) receivers, but the data can nevertheless only be understood by the target receiver at the target location, without the necessity of coding the data (Colak, [0007]).

Regarding 18;
Umesawa and Zhou disclose the method to Claim 17.
Umesawa further discloses wherein the preset code string comprising: a preset code string set for the terminal device by a network device, or a built-in code string of the wireless routing device sent by the network device to the terminal device (Umesawa,[0258]-[0259] - Subsequently, a message authenticator B is generated, using the same hash function as used in the client computer 2, based on the data rnd randomly generated and transmitted together with a connection request packet by the client computer 2, and the common key acquired from the key table 13000. After that, it is confirmed whether the generated message authenticator B is identical to the message authenticator A contained in the connection request packet from the client computer 2. If they are identical to each other, the monitor 3400 informs a connection request acknowledgement packet generator 3500 of this. If, on the other hand, they are not identical, the packet identifications of the connection request packets included in the authentication session are determined with reference to the connection control table 12000, thereby deleting all the connection request packets from a packet storage 3700 and also deleting the entry from the connection control table 12000).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439